Dismissed and Opinion filed January 15, 2004








Dismissed and Opinion filed January 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01132-CV
____________
 
IN THE INTEREST OF N.R.C. and
L.A.C., Minor Children
 
 

 
On Appeal from the
306th District Court 
Galveston County, Texas
Trial Court Cause No.
91FD0011
 

 
M E M O R A N D U M  
O P I N I O N
Appellant, Rachel M. Look, attempts to bring an interlocutory
appeal from temporary orders signed September 24, 2003.  Temporary orders, entered while a motion to
modify in a suit affecting the parent-child relationship is pending, are
interlocutory, and there is no statutory provision for appeal of these
orders.  See Dancy
v. Daggett, 815 S.W.2d 548, 548 (Tex. 1991); In re Ostrofsky,
112 S.W.3d 925, 928 (Tex. App.CHouston [14th Dist.] 2003, orig.
proceeding).  
On December 16, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.




In addition, to date, the filing fee of $125.00 has not been
paid.  No proper affidavit of indigence
was filed with or before the notice of appeal. 
See Tex. R. App. P. 20.1.  Therefore, on December 18, 2003, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  See Tex. R. App. P. 42.3(c).  The filing fee has not been paid, and
appellant has not responded to the Court=s order of December 18, 2003.
Accordingly, the appeal is ordered dismissed.  All pending motions are denied as moot.
 
PER CURIAM
 
Judgment rendered and Opinion
filed January 15, 2004.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.